Case 1:19-cv-02875-MKB-JRC Document 57 Filed 06/02/21 Page 1 of 1 PageID #: 780




                                                                   June 2, 2021

 VIA EMAIL AND ECF

 Mr. John J. Thompson
 Thompson & Skrabanek, PLLC
 42 West 38th Street, Suite 1002
 New York, NY 10018
 jt@ts-firm.com

        Re:    Varn v. Orchestrade, Inc., Case No. 1:19-cv-02875-MKB-RML

 Dear Mr. Thompson:

         As you know, we represent Defendants Orchestrade, Inc. and Hakim Erhili in the above-
 referenced action. Pursuant to the Court’s Order, dated May 12, 2021 (Dkt. No. 55), and Rule
 3(D) of the Court’s Individual Practices and Rules and Practices, we are writing to serve you
 with Defendants’ Memorandum of Law in Opposition to Plaintiffs’ Motion for Summary
 Judgment, Defendants’ Response to Plaintiffs’ Statement of Undisputed Material Facts Pursuant
 to Local Civil Rule 56.1 and Counterstatement of Undisputed Material Facts in Opposition to
 Plaintiffs’ Motion for Summary Judgment and the declarations and exhibits cited therein. The
 parties’ summary judgment papers will be electronically filed when the motion is fully briefed.

                                             Sincerely,

                                             /s/ Jenny H. Kim

                                             Jenny H. Kim

 cc:    All Counsel of Record (via ECF)
